Rogers, J.
The defendant appeals from a judgment against him for the sum of three hundred dollars. The case was tried, by a jury and the District Judge after argument refused a motion for a new trial. The questions presented by a most-voluminous record are principally questions of fact. After an examination we find the testimony conflicting and many facts-testified to irrelevant. We are not prepared to say that the-judgment is erroneous. This Court will not disturb the verdict of a jury when the testimony is conflicting and where the verdict was confirmed by the judge who was asked to grant a new trial, unless the judgment is manifestly erroneous.
Judgment affirmed.